ROBERTS, J.
Epitomized Opinion
An appeal from Common Pleas, in foreclusure suit, on a question of the legality of a mechanic’s lien claimed by one Cairey, a cross-petitioner, on the residence of Culbertson. Cairey performed certain manual labor on the building at the rate of $1.25 an hour and was to have also a percentage on the cost of the building for superintending the construction. Cairey performed the work for several months until the close of the year 1920, at which t me Culbertson experienced financial difficulties and directed Cairey to cease work. Thereupon Cairey ciid no more work until the 18th day of July, 1921, when by direction of Culbertson he took some poor window glass out of the building and replaced it with other glass, for the agreed price of $25, of which he was paid $20. On the 8th day of September. 1921, Cairey filed a mechanic’s lien, claiming $2,800 for services. Held:
The work performed on the 18th day of July, 1921, was not under the original contract, but was done by separate agreement. Separate contracts cannot be tacked together to prolong the time for taking the lien.